McCOMB, J.
This is a motion by respondents City of Los Angeles and Department of Water and Power of the City *189of Los Angeles to dismiss the appeal upon the ground that appellants have failed to prepare or file a transcript or engrossed bill of exceptions within the time prescribed by rule I, section 1 of the Rules for the Supreme Court and District Courts of Appeal (213 Cal. xxxv).
The conceded facts are:
February 17, 1939, a judgment of nonsuit was entered against appellants and notice thereof served upon them; March 30, 1939, appellants filed a notice of appeal from said judgment; November 1, 1939, a motion to terminate the proceedings for the preparation of a transcript on appeal was served and filed in the superior court; and on November 8, 1939, the motion was granted.
A certificate of the clerk of the superior court has been filed here substantiating the foregoing facts and reciting that neither a reporter’s nor clerk’s transcript nor an engrossed bill of exceptions has been filed in the superior court. The records of this court show that no one of such documents has been filed here. Therefore the motion to dismiss the appeal must be granted. (Martin v. Huntzinger, 13 Cal. App. (2d) 87 [56 Pac. (2d) 279].)
The appeal is dismissed.
Moore, P. J., and Wood, J., concurred.